DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on May 10, 2022 has been entered.  Claim(s) 5-6 and 17-18 has/have been canceled.  No new claim(s) has/have been added.  Therefore, claim(s) 1-4, 7-16 and 19-20 remain(s) pending in the application.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 7-16 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (US 2008/0190760, hereinafter “Tang”, previously cited) in view of Forster et al. (US 2002/0068464, hereinafter “Forster”, previously cited) and Lam (US 2014/0046475, hereinafter “Lam”, previously cited) with Saito (US 2003/0089928, hereinafter “Saito”), Pan et al. (US 2003/0235994, hereinafter “Pan”) and Chan et al. (US 2005/0121750, hereinafter “Chan”) used as further evidentiary references showing equivalence of RF and DC substrate biasing including interchangeability of the parameters thereof.
Regarding claim 1, Tang teaches in Figs. 6 and 11-21 (shown below) and related text a method of physical vapor deposition, the method comprising: 
sputtering a material target (106, Fig. 6 and ¶[0035]) in a physical vapor deposition (PVD) chamber (70, Fig. 6 and ¶[0034]) to form a material layer (170, Fig. 16 and ¶[0047]) on a substrate surface (Fig. 16) comprising a feature (18, Fig. 16 and ¶[0003]) extending a depth from a top surface to a bottom surface, the feature having an opening width at the substrate surface defined by a first sidewall and a second sidewall (Fig. 16), the material layer having a greater lateral thickness (Fig. 16 and ¶[0048])  at the top surface than a thickness on the first sidewall or the second sidewall within the feature (Fig. 16); 
depositing additional material layer on the substrate surface (Fig. 18, ¶[0061]) by biasing the substrate surface with a bias at a low energy (e.g. 150 W and 1000 W, ¶[0047]); 
etching the material layer from the substrate surface by biasing the substrate surface with a bias at a high energy (e.g. 400 W to 1250 W, ¶[0053]); 
repeatedly alternating between the low energy and the high energy at a predetermined frequency to reduce the difference between the lateral thickness at the substrate surface and the lateral thickness within the feature (¶[0061]).  


    PNG
    media_image1.png
    663
    555
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    453
    643
    media_image2.png
    Greyscale


Tang, however, does not explicitly teach that DC bias is applied to the substrate and that the depositing step is performed by biasing substrate surface with DC bias at the low energy level in a range of about 50 W to about 100 W and that the etching step is performed at a high energy in a range of about 1000 W and about 3000 W.
To begin with, biasing substrate surface with DC bias instead of RF bias disclosed by Tang is well-known in the art as evidenced by Forster.  Specifically, Forster, in a similar field of endeavor, teaches that DC bias and RF bias are art recognized equivalent sources that can be used to bias substrate in a sputtering (PVD) process (¶¶[0006] and [0044]).  The equivalence of the DC and RF substrate biasing during sputtering process is further evidenced by Saito, Pan and Chan.  Specifically, similar to Forester, Saito, Pan and Chan all teach that either DC or RF substrate bias may be used during sputter depositing or etching, with Saito further teaching that a relatively small DC or RF bias should be used when sputter depositing a film and a large DC or RF bias should be used when sputter etching the film (¶¶[0160] and [0182]) and Pan and Chan further teaching that the same bias power ranges can be used for either of the bias power sources (i.e. interchangeability of the RF bias and DC bias parameters, Pan, ¶[0023] and Chan, ¶¶[0018] and [0021]).
Therefore, because these two biases were art-recognized equivalents before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to substitute DC bias for the RF bias disclosed by Tang.
Moreover, while the combined teaching of Tang and Forster does not explicitly disclose that the low energy is in a range of about 50 W to about 100 W and that the high energy is in a range of about 1000 W to about 3000 W, adjusting the high energy range disclosed by Tang of 400 W to 1250 W, which is overlapping the claimed range, to include the claimed range of about 1000 W to 3000 W would have been obvious to one of ordinary skill in the art as a routine skill in the art to discover the optimum and/or workable range (see MPEP § 2144.05 for overlap of ranges).  Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the range disclosed by Tang and Forester of 150 W and 1000 W to the claimed range since the claimed ranges and the prior art ranges are close enough that one skilled in the art would have expected them to have the same effect (Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)).  This rational is further supported by Lam, who, in a similar field of endeavor, teaches performing depositing step, similar to that disclosed by the combined teaching of Tang and Forster, using bias energy which is lower from that used in the etching step and which is in the range from about 50 W to about 2000 W (¶[0035]), which fully encompasses the claimed energy of 50 W to about 100 W.  
Thus, since the prior art teaches all of the claimed method steps using such steps, would lead to predictable results and, as such, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to perform the depositing step in the method disclosed by the combined teaching of Tang and Forster at the energy levels disclosed by Lam as doing so would amount to nothing more than using known biasing energy levels to perform a known step and/or would be considered as a routine skill in the art to  discover the optimum and/or workable ranges.  
Regarding claim 2 (1), the combined teaching of Tang, Forster and Lam discloses wherein the substrate is substantially undamaged (i.e. since Tang, Forster and Lam disclose the same method as claimed the disclosed substrate would be substantially undamaged).  
Regarding claim 3 (2), the combined teaching of Tang, Forster and Lam discloses wherein the duty cycle of the DC bias (Forster, ¶[0044])  is between about 30-70% (Forster, ¶[0055]) which includes the claimed duty cycle of about 50%.
 Regarding claim 4 (1), the combined teaching of Tang, Forster and Lam discloses wherein the material target comprises copper (Tang, ¶[0035]).  
Regarding claim 7 (1), the combined teaching of Tang, Forster and Lam discloses wherein the predetermined frequency is in a range between 0.1 Hz – 1 MHz (Forster, ¶[0055]) which fully encompasses the claimed range of 1 Hz to about 10 kHz.
Regarding claim 8 (1), the combined teaching of Tang, Forster and Lam was discussed above in the rejection of claim 1 and includes teaching that a thickness of the material deposited within the feature can be adjusted depending upon feature size (Lam, ¶[0038]).   Accordingly, sputtering the material target at a desired thickness would be within the capabilities of one of ordinary skill in the art as evidenced by Lam.
Regarding claim 9 (1), the combined teaching of Tang, Forster and Lam was discussed above in the rejection of claim 1 and includes wherein repeatedly alternating between the low energy and the high energy forms a  thickness of the material layer of about 6 nm on the substrate surface.  Specifically, Lam teaches depositing and etching a material layer within a feature so that the thickness of the material layer following the deposition and etching process is about 6 nm on the substrate surface (¶¶[0037]-[0038]) in order to ensure a favorable step coverage for a metal material filling the feature while minimizing or preventing damage to the substrate of the feature (Lam, ¶[0019]).   
Regarding claim 10 (1), the combined teaching of Tang, Forster and Lam was discussed above in the rejection of claim 1 and includes teaching of the opening width of the feature being in a range of 10 nm to about 20 nm before sputtering the material target (Lam, ¶[0025]) in order to meet the design requirements of the 20 nanometer (N20) or N10 node technologies.  
Regarding claim 11 (1), the combined teaching of Tang, Forster and Lam was discussed above in the rejection of claim 1 and includes teaching of a material layer within a feature having an opening width from about 5 to about 50 nm (Lam, ¶[0025]) before sputtering material target, which encompasses the claimed range of 10 nm to 20 nm, sputtering a material with a thickness suitable for the feature size (Lam, ¶[0038]), wherein the material layer thickness after performing low and high energy deposition and etching steps results in a thickness of about 6 nm on the substrate (Lam, i.e. from about 1 to about 10 nm, ¶[0038]) and the opening width of the feature greater than or equal to about 7 nm after sputtering the material target and alternating between the low energy and high energy disposition and etching steps (i.e. when the material layer deposit in the feature with the width from about 5 to 50 nm is formed with the thickness from about 1 to about 10 nm the opening width of the feature would be greater than or equal to 7 nm) in order to ensure a favorable step coverage for a metal material filling the feature while minimizing or preventing damage to the substrate of the feature (Lam, ¶[0019]).   
Regarding claim 12 (1), the combined teaching of Tang, Forster and Lam further discloses depositing a conductive fill material within the feature after reducing the difference between the lateral thickness at the substrate surface and the lateral thickness within the feature  (Tang, Fig. 21 and ¶[0061]). 
Regarding claim 13, Tang teaches in Figs. 6 and 11-21 (shown below) and related text a method of overhang reduction, the method comprising: 
biasing a substrate (¶¶[0047]-[0053] and [0061]) comprising a material layer (170, Fig. 16 and ¶[0047]) with a bias (¶¶[0047] and [0053]) within a physical vapor deposition (PVD) chamber (70, Fig. 6 and ¶[0034]) with a material target (106, Fig. 6 and ¶[0035]), the substrate comprising a feature (18, Fig. 16 and ¶[0003]) extending a depth from the substrate surface to a bottom surface, the feature having an opening width at the substrate surface defined byAttorney Docket No. 44018158US01PATENT17 a first sidewall and a second sidewall, the material layer having a greater lateral thickness at the substrate surface than within the feature (Fig. 16); and 
repeatedly alternating between a low energy bias and a high energy bias at a predetermined frequency to reduce the difference between the lateral thickness at the substrate surface and the lateral thickness within the feature (Figs. 16-21 and ¶[0061]).  
While Tang taches that the biasing power is alternated between low and high energy bias, Tang, does not explicitly teach that the bias is a DC bias and that the low energy level in a range of about 50 W to about 100 W and that the high energy in a range of about 1000 W and about 3000 W.
To begin with, biasing substrate surface with DC bias instead of RF bias disclosed by Tang is well-known in the art as evidenced by Forster.  Specifically, Forster, in a similar field of endeavor, teaches that DC bias and RF bias are art recognized equivalent sources that can be used to bias substrate in a sputtering process (¶¶[0006] and [0044]).  The equivalence of the DC and RF substrate biasing during sputtering (PVD) process is further evidenced by Saito, Pan and Chan.  Specifically, similar to Forester, Saito, Pan and Chan all teach that either DC or RF substrate bias may be used during sputter depositing or sputter etching, with Saito further teaching that a relatively small DC or RF bias should be used when sputter depositing a film and a large DC or RF bias should be used when sputter etching the film (¶¶[0160] and [0182]) and Pan and Chan further teaching that the same bias power ranges can be used for either of the bias power sources (Pan, ¶[0023], Chan, ¶¶[0018] and [0021]).
Therefore, because these two biases were art-recognized equivalents before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to substitute DC bias for the RF bias disclosed by Tang.
Moreover, while the combined teaching of Tang and Forester does not explicitly disclose that the low energy is in a range of about 50 W to about 100 W and that the high energy is in a range of about 1000 W to about 3000 W, adjusting the high energy range disclosed by Tang of 400 W to 1250 W, which is overlapping the claimed range, to include the claimed range of about 1000 W to 3000 W would have been obvious to one of ordinary skill in the art as a routine skill in the art to discover the optimum and/or workable range (see MPEP § 2144.05 for overlap of ranges).  Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the range disclosed by Tang and Forester of 150 W and 1000 W to the claimed range since the claimed ranges and the prior art ranges are close enough that one skilled in the art would have expected them to have the same effect (Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)).  This rational is further supported by Lam, who, in a similar field of endeavor, teaches performing depositing step, similar to that disclosed by the combined teaching of Tang and Forster, using bias energy which is lower from that used in the etching step and which is in the range from about 50 W to about 2000 W (¶[0035]), which fully encompasses the claimed energy of 50 W to about 100 W.  
Thus, since the prior art teaches all of the claimed method steps using such steps, would lead to predictable results and, as such, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to perform the depositing step in the method disclosed by the combined teaching of Tang and Forster at the energy levels disclosed by Lam as doing so would amount to nothing more than using known biasing energy levels to perform a known step and/or would be considered as a routine skill in the art to  discover the optimum and/or workable ranges.  
Regarding claim 14 (13), the combined teaching of Tang, Forster and Lam discloses wherein the substrate is substantially undamaged by biasing the substrate and alternating between a low energy bias and a high energy bias (i.e. since the combined teaching of Tang, Forster and Lam discloses the same method as claimed the disclosed substrate would be substantially undamaged).  
Regarding claim 15 (14), the combined teaching of Tang, Forster and Lam discloses wherein the duty cycle of the DC bias (Forster, ¶[0044])  is between about 30-70% (Forster, ¶[0055]) which includes the claimed duty cycle of about 50%.
Regarding claim 16 (13), the combined teaching of Tang, Forster and Lam discloses wherein the material layer comprises copper (Tang, ¶¶[0035] and [0047]).  
Regarding claim 19 (13), the combined teaching of Tang, Forster and Lam discloses wherein the predetermined frequency is in a range between 0.1 Hz - 1 MHz (Forster, ¶[0055]) which fully encompasses the claimed range of 1 Hz to about 10 kHz.
Regarding claim 20, Tang teaches in Figs. 6 and 11-21 (shown above) and related text a method of depositing a copper liner, the method comprising: 
sputtering a copper target (106, Fig. 6 and ¶[0035]) in a physical vapor deposition (PVD) chamber (70, Fig. 6 and ¶[0034]) to form a copper layer (170, Fig. 16 and ¶[0047]) on a substrate surface comprising a feature (18, Fig. 16 and ¶[0003]) extending a depth from the substrate surface to a bottom surface, the feature having an opening width at the substrate surface defined by a first sidewall and a second sidewall, the copper layer having a greater lateral thickness at the substrate surface than within the feature (Fig. 16 and ¶[0048]); Attorney Docket No. 44018158US01PATENT 18 
depositing additional copper layer (Fig. 18, ¶[0061]) on the substrate surface by biasing the substrate surface with a bias at a low energy in a range (e.g. 150 W and 1000 W, ¶[0047]); 
etching the copper layer from the substrate surface by biasing the substrate surface with a bias at a high energy (e.g. 400 W to 1250 W, ¶[0053]);
repeatedly alternating between the low energy and the high energy at a predetermined frequency to reduce a difference between the lateral thickness at the substrate surface and the lateral thickness within the feature (¶[0061]).
Tang, however, does not explicitly teach that the biasing during depositing and etching steps is done using DC bias and that the depositing step is performed by biasing substrate surface with DC bias at the low energy level in a range of about 50 W to about 100 W and that the etching step is performed at a high energy in a range of about 1000 W and about 3000 W.  Tang also does not explicitly teach that the predetermined frequency is of about 1 kHz.
To begin with, biasing substrate surface with DC bias instead of RF bias disclosed by Tang is well-known in the art as evidenced by Forster.  Specifically, Forster, in a similar field of endeavor, teaches that DC bias and RF bias are art recognized equivalent sources that can be used to bias substrate in a sputtering process (¶¶[0006] and [0044]).  The equivalence of the DC and RF substrate biasing during sputtering process is further evidenced by Saito, Pan and Chan.  Specifically, similar to Forester, Saito, Pan and Chan all teach that either DC or RF substrate bias may be used during sputter depositing or etching, with Saito further teaching that a relatively small DC or RF bias should be used when sputter depositing a film and a large DC or RF bias should be used when sputter etching the film (¶¶[0160] and [0182]) and Pan and Chan further teaching that the same bias power ranges can be used for either of the bias power sources (Pan, ¶[0023] and Chan, ¶¶[0018] and [0021]).  In addition, Forster also teaches that alternating between low and high energy at the frequency of about 1 kHz can be performed in order to reduce formation of an overhang when depositing thin film copper layers in a feature similar to that disclosed by Tang.  
Therefore, because these two biases were art-recognized equivalents before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to substitute DC bias for the RF bias disclosed by Tang.  Furthermore, one of ordinary skill in the art would find it obvious to alternate between the low energy and the high energy at a frequency of about 1 kHZ as disclosed by Forster in the method disclosed by Tang in order to reduce an overhang formation when depositing thin film copper films in a substrate feature.
Moreover, while the combined teaching of Tang and Forster does not explicitly disclose that the low energy is in a range of about 50 W to about 100 W and that the high energy is in a range of about 1000 W to about 3000 W, adjusting the high energy range disclosed by Tang of 400 W to 1250 W, which is overlapping the claimed range, to include the claimed range of about 1000 W to 3000 W would have been obvious to one of ordinary skill in the art as a routine skill in the art to discover the optimum and/or workable range (see MPEP § 2144.05 for overlap of ranges).  Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the range disclosed by Tang and Forster of 150 W and 1000 W to the claimed range since the claimed ranges and the prior art ranges are close enough that one skilled in the art would have expected them to have the same effect (Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)).  This rational is further supported by Lam, who, in a similar field of endeavor, teaches performing depositing step, similar to that disclosed by the combined teaching of Tang and Forster, using bias energy which is lower from that used in the etching step and which is in the range from about 50 W to about 2000 W (¶[0035]), which fully encompasses the claimed energy of 50 W to about 100 W.  
Thus, since the prior art teaches all of the claimed method steps using such steps, would lead to predictable results and, as such, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to perform the depositing step in the method disclosed by the combined teaching of Tang and Forster at the energy levels disclosed by Lam as doing so would amount to nothing more than using known biasing energy levels to perform a known step and/or would be considered as a routine skill in the art to  discover the optimum and/or workable ranges.  

Response to Arguments
Applicant's arguments filed on May 10, 2022 have been fully considered but they are not persuasive.
The Applicant argues that “[c]laims 1, 13 and 20, as amended, each recite a low DC bias power in a specific range and a high DC bias power in a separate range … [which] are separated by an order of magnitude” and that there is no explanation why the skilled in the art would combine teaching of Tang and Lam so as to select low energy disclosed by Lam while selecting a high energy as disclosed by Tang.  Moreover, the Applicant, without more, simply “disagrees that the effect produced by RF and DC methods are necessarily equivalent” and specifically, that the parameters of an RF bias and DC bias are interchangeable.
The examiner respectfully disagrees.  To begin with, as discussed above in the rejection of claims 1, 13 and 20, Tang teaches that the substrate bias during deposition is lower than during etching.  This concept is well established in the prior art as further evidenced by Saito and Yasar.  Specifically, as discussed above, Saito, similar to Tang, teaches that a relatively small DC or RF bias should be used when sputter depositing a film and a large DC or RF bias should be used when sputter etching the film (¶¶[0160] and [0182]), and Yasar (US 2003/0034244, cited on IDS) teaches that “bias power during etching is preferably an order of magnitude or more than during deposition” (¶[0048]).  Thus, while Tang does not explicitly teach the that the low and high energy are within the claimed ranges, modifying the ranges disclosed by Tang to the claimed ranges, while at that same time ensuring that the bias power during deposition is lower than during etching, would have been within the capabilities of one of ordinary skill in the art and would amount to nothing more than discovering the optimum and/or workable ranges in order to obtain a desired result (i.e. deposition or etching).  Accordingly, it would have been obvious to one of ordinary skill in the art to combined the teaching of Tang and Lam to arrive at the claimed invention, such that the bias energy during deposition is lower than during etching, in view of the overall teaching disclosed by the prior art.
Moreover, it is noted that specification contains no disclosure of either the critical nature of the claimed ranges, or any unexpected results arising therefrom.  Where patentability is said to be based upon a particular chosen values of a specific variable recited in a claim, the Applicant must show that the chosen values are critical (In re Woodruff, 919 F. 2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)).  Accordingly, contrary to the Applicant’s argument, in the absence of any disclosure related to the criticality of the claimed ranges or any unexpected results arising therefrom, it would have been obvious to one of ordinary skill in the art to modify the ranges disclosed by Tang to the claimed ranges based on the overall teaching of the prior art as a routine skill in the art in order to discover the optimum and/or workable ranges.  
Lastly, with respect to the equivalence of the DC and RF substrate bias, it is noted that prior art explicitly teaches either RF or DC bias can be used to bias a substrate, with the bias energy being the same for either of the power sources.  Specifically, as discussed above, Saito, Chan and Pan all teach that RF and DC are equivalent bias sources for biasing substrate and Chan and Pan teach that the same bias power ranges can be used for either of the bias power sources (i.e. interchangeability of the RF bias and DC bias parameters, Chan, ¶¶[0018] and [0021] and claims 28-29 and 30-31and Pan, ¶[0023]).  Accordingly, it would have been obvious to bias substrate using either RF (AC) or DC as such bias sources are art recognized equivalents.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANETA B CIESLEWICZ whose telephone number is 303-297-4232. The examiner can normally be reached 8:30 AM - 2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.B.C/Examiner, Art Unit 2829                                                                                                                                                                                                        

/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        7/8/2022